internal_revenue_service department of the treasury index numbers washington dc j os person to contact telephone number refer reply to cc dom it a 5-plr-120013-97 date dec taxpayer taxpayer's ein taxpayer's address legend depository state a stock exchange_agreement l contract m contracts n contracts plana escrow company year year cc dom it a 5-plr-120013-97 year year year year year month month date date date date date date date a o i o l a i o o n i i i l u u i cc dom it a 5-plr-120013-97 t t h i o l dear this letter responds to your request for a private_letter_ruling dated october ruling that it may deduct under sec_162 of the supplemented and modified by letters dated date date date date date date and date specifically taxpayer has requested a internal_revenue_code amounts paid in cash and the fair_market_value of stock allocated to certain qualifying facilities qfs in consideration for the termination of uneconomic power purchase agreements with these qfs requested a ruling that in accordance with sec_461 it may deduct these amounts in the taxable_year in which such cash and stock are delivered to depository on behalf of the qfs moreover taxpayer requested a ruling that under sec_1032 it shall recognize no gain as a result of the issuance of its own stock in consideration for the termination of such contracts taxpayer has also cc dom it a 5-plr-120013-97 conclusions taxpayer may deduct under sec_162 the amount of cash paid and the fair_market_value of stock delivered to depository and allocable to qfs holding n contracts in consideration for the termination of such contracts taxpayer may deduct the cash and the fair_market_value of stock allocable to qfs terminating n contracts in the taxable_year that the cash was paid and the stock was delivered to depository under sec_461 pursuant to sec_1032 taxpayer shall recognize no gain to the extent that taxpayer issues its stock as consideration for the termination of the n contracts facts taxpayer is an investor-owned public_utility engaged in the generation its transmission distribution and sale of electricity and natural_gas in state a outstanding capital stock includes common_stock and several series of preferred_stock all of which are traded over the stock exchange taxpayer files a consolidated corporate federal_income_tax return on a calender year basis and uses the accrual_method of accounting taxpayer produces its own electricity in its nuclear power hydro and fossil fuel plants and also purchases electricity from other power producers for resale as a public_utility taxpayer is subject_to regulation by the state a public service commission psc and the federal energy regulatory commission ferc' sections and of the public_utility regulatory policies act of purpa require that electric utilities offer to purchase electricity from qualifying small power producers and qualifying cogenerators collectively known as qualifying facilities ‘qfs purpa further requires that ferc promulgate rules to promote the use of qfs ferc regulations mandate that a utility purchase electricity from qualifying facilities at a rate up to the utility's full forecasted avoided cost avoided cost is the cost that the utility would have incurred had it instead generated the purchased electricity itself or obtained it from another source the contract_price for electricity purchased from a qf is considered acceptable provided that the prices paid during the entire term of the contract do not exceed the utility's long run avoid cost ‘lrac for electricity as projected at the time a legally enforceable contract obligation arose under this pricing regime rates paid for electricity at any given time during the contract period might be above or below the utility's actual avoided costs cc dom it a 5-plr-120013-97 responsibility for specific implementation of the qf rules was delegated to state authorities such as the psc in year the state a legislature passed a law requiring electric utilities to enter into contracts to purchase electricity with qfs under terms that the psc found to be just and economically reasonable in year this law was amended to require the psc to establish a minimum price of a cents per kilowatt hour ‘kwh’ for electricity purchased from qfs at that time this rate was thought to be reasonable and an accurate estimate of the future cost of electricity in state a shortly thereafter the psc began to require state a electric utilities including taxpayer to enter into long-term power purchase contracts with qfs eventually the psc endorsed three forms of power purchase contracts between taxpayer and various qfs one type of contract provided for payment at the greater of a cents or the b tariff rate but required the qf to bear the risk that the a cent minimum would be repealed a second type of contract fixed the contract rate at a cents until taxpayer's lrac was equalized the third type of contract provided rate schedules which exceeded taxpayer's short term avoided cost but which were projected not to exceed its lrac over the entire life of the contract between year and year partially as a result of these contracts taxpayer's charges to customers for electricity rose approximately c to address the need for rate relief the company filed a rate proposal in month year that included traditional rate increases for the following year the rate filing was litigated before the psc however the psc would not agree to increase electricity prices and ultimately decided to take a more comprehensive approach by directing the parties to develop a long-term solution to address taxpayer's escalating rates taxpayer filed with the psc a proposed restructuring plan called plan a plan a was designed to stabilize retail prices to enable taxpayer to reduce its costs for electricity and to enable it to operate in a deregulated electric power market taxpayer's willingness to undertake these initiatives taxpayer asked in part that state a help in reducing the costs of above-market qf contracts in response in month year n exchange for by year taxpayer's avoided costs were much lower than were projected when the fixed payment power purchase contracts were entered with qfs moreover taxpayer had excess capacity and could generate additional electricity at a marginal cost of between d and e cents per kwh and could purchase electricity in the market at prices substantially lower than the a cent minimum mandated in many of its contracts at this time taxpayer was obligated under f contracts with qfs with remaining terms ranging from to years to purchase approximately g megawatts of power at an average cost in excess of h cents per kwh in contrast to its year avoided costs rate of less than i cents per kwh taxpayer estimated that in year it would make nearly dollar_figurej in above-market payments under its qf contracts and that substantial excess payments would continue to be required under such contracts in future years cc dom it a 5-plr-120013-97 following the filing of plan a taxpayer engaged in extensive negotiations with all parties including the qfs with which it had uneconomic power purchase contracts on date taxpayer executed an agreement with k qfs whereby the k qfs agreed to modify renegotiate or terminate their existing power purchase contracts with taxpayer in exchange for certain consideration the agreement was modified by amendments executed by the parties on date date date date and date under the final agreement qf contract l contract will be amended by modifying the price and certain other contract terms m qf contracts m contracts will be renegotiated and restructured in accordance with certain criteria set out in the agreement and n qf contracts n contracts will be terminated leaving taxpayer with no further obligation to purchase electricity under such contracts in consideration for the k qfs' agreement to amend renegotiate or terminate their current power purchase agreements with taxpayer taxpayer agreed to pay the k qfs a combination of cash and newly issued shares of taxpayer's stock specifically taxpayer agreed to pay and or deliver to the depositary on behalf of the k qfs dollar_figure in cash and p newly issued shares of taxpayer's common_stock subject_to certain adjustments set out in the agreement ’ under the terms of the agreement the cash must be paid and the stock must be delivered to the depository on the closing date of the agreement ie the date that the transactions contemplated under the agreement will be consummated the consideration will then be allocated to the various qfs in accordance with an allocation separately agreed to by the qfs and deposited with escrow agent on or before the date of the agreement on the closing date taxpayer will receive a written schedule setting forth the aggregate amount of the cash payment and company shares allocated to the qfs holding l contracts m contracts and n contracts respectively the proportions of cash and stock delivered by taxpayer on the closing date may change as a result of certain elections that are permitted to be made by each of the qfs under the agreement under the agreement each qf has the right to elect to substitute cash for any of the company shares of stock that the qf otherwise would have received in the allocation such elections are required to be made with notice given to escrow company by p m on the pricing date which will be prior to the closing date of the agreement the amount of cash that will be substituted for each of these elected shares will be determined on the pricing date and will based on a formula set out in the agreement taxpayer will pay this amount of cash to depository at the same time and in the same manner as the cash payment required under the agreement cc dom t a 5-plr-120013-97 under the terms of the agreement and the deposit agreement depositary serves as an agent for the qfs and acquires no ownership or proprietary interest in any of the deposited items the consideration allocable to a particular qf may be released and delivered by depository immediately upon the closing pursuant to specific instructions from the qf and subject_to the receipt of prior notice regarding the details of the allocation and the time of closing any deposited items which are not immediately released will be held in a separate_account for each qf with cash items being invested for the sole benefit of each qf upon receipt of specific instructions from the qf regarding the release of any deposited items such items shall be released and delivered immediately together with any accrued income thereon taxpayer has only requested rulings with regard to cash paid and stock allocated no qf holding a n contract also holds a l contract or to the qfs holding n contracts am contract under the agreement on the closing date each of the qfs holding n contracts will enter a termination agreement with taxpayer pursuant to which such contracts shall be irrevocably terminated and rescinded thus all rights and obligations of the parties to purchase and sell power under the n contracts will cease and be completely extinguished any electricity from the affected qfs under the existing n contracts or at any time following termination accordingly taxpayer will no longer be required to purchase while the agreement does not foreclose the possibility of future relationships between taxpayer and the former n contract holders taxpayer represents that at the time of the closing taxpayer had not negotiated or committed to negotiate with any qf holding n contracts any form of power supply contract or other business arrangement which would require the delivery of electricity to taxpayer any such contract that may subsequently be entered between taxpayer and a n contract holder will reflect mutually acceptable terms arrived at through arm’s-length negotiation in addition pending the establishment of fully functioning open market in state a for the sale of electricity a terminated qf may request that taxpayer serve as its marketing agent on a no-fee basis for periods up to one month for the sale of qf- generated power to third parties on some occasions taxpayer may acquire technical legal ownership of the qf power and resell such power in the market in such circumstances taxpayer represents that it would not acquire the power for its own account and would always resell such power at its cost the agreement was consummated and closed on date on that date all of the n contracts were terminated and the consideration was paid to depository as required in the agreement to depository for the benefit of qfs holding n contracts was dollar_figureg the aggregate the aggregate amount of cash allocated to and delivered cc dom it a 5-plr-120013-97 number of shares of taxpayer's common_stock allocated to and registered in the names of the qfs holding n contracts was r law and analysis whether taxpayer may deduct under sec_162 the amount of cash paid and the fair_market_value of stock delivered to depository and allocable to qfs holding n contracts in consideration for the termination such contracts sec_162 provides in part that taxpayers may deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business further sec_1_162-1 provides in part that deductible business_expenses include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer's trade_or_business sec_263 and a provide that taxpayers may not deduct amounts paid for new buildings or for permanent improvements or betterments made to increase the value of any property or estate or any amount expended in restoring property or making good the exhaustion thereof for which an allowance is or has been made taxpayer has requested a ruling that it may deduct under sec_162 the amount of cash paid and the fair_market_value of stock provided to depository and allocable to qfs holding n contracts taxpayer represents that this consideration is provided solely in exchange for the qfs agreement to terminate such contracts which have become uneconomic to taxpayer accordingly taxpayer contends that these amounts are ordinary and necessary business_expenses which are currently deductible under sec_162 in certain instances the courts have allowed taxpayers to currently deduct amounts paid_by taxpayers to terminate burdensome and uneconomic contracts see eg 237_f2d_901 7th cir amounts incurred by taxpayer to free itself from an unprofitable agency contract were deductible 171_fsupp_943 ct_cl cash paid and the fair_market_value of stock surrendered to relieve the taxpayer of its obligation under supply contract was deductible business_expense stuart co v commissioner t c memo big_number aff'd 195_f2d_176 9th cir an amount allocable to the cancellation of an onerous supply contract was deductible as an ordinary and necessary business_expense 30_bta_114 aff'd 79_f2d_394 9th cir amount_paid to terminate an unsatisfactory waste disposal contract was a currently deductible business_expense cc dom it8 a 5-plr-120013-97 in addition both the courts and the internal_revenue_service have maintained that amounts paid solely to reduce or eliminate future costs are also deductible see eg 101_tc_581 amounts paid to majority shareholder to compensate her for refraining from causing an royalty rate increase were currently deductible revrul_95_32 1995_1_cb_8 expenditures incurred by a public_utility for the implementation and operation of energy load management programs are currently deductible under sec_162 revrul_94_77 1994_2_cb_19 supreme court's decision in 503_us_79 does not affect the treatment of severance payments made by a taxpayer to its employees as business_expenses that are generally deductible nevertheless in certain cases the courts have required taxpayers to capitalize amounts paid_or_incurred in connection with the termination of unprofitable contracts for example in 273_fsupp_229 d s c affd 393_f2d_494 4th cir the taxpayer reimbursed coca-cola for the cost of removing a middleman in exchange for new contracts to directly obtain coca-cola syrup at more favorable prices the court noted the general_rule that an expenditure is a capital outlay as opposed to an ordinary and necessary business_expense if it brings about the acquisition of a business advantage extending into the indefinite future the court concluded that the payments were capital expenditures not deductible business_expenses because they obtained for the taxpayer an intangible business advantage of an indefinite duration similarly in 63_tc_414 the court held that a taxpayer's payment to cancel a territorial franchise agreement was a capital_expenditure because the costs were incurred to acquire the unrestricted right to conduct business and derive profits over future years more recently in u s bancorp consol subsidiaries v commissioner t c no the tax_court held that the charge incurred by a taxpayer lessee in terminating a lease of a mainframe computer was not a currently deductible expense where the taxpayer simultaneously initiated a new lease of a more powerful mainframe computer with the same lessor the court noted that the lease cancellation cases illustrate two ends of a spectrum at one end is the case where a lessee pays a lessor to terminate a lease and no subsequent lease is entered into between the parties termination fee is clearly deductible in the year incurred as there is no second lease raising the possibility that the lessee will realize significant future_benefits beyond the taxable_year as a result of the termination_payment at the opposite end is the case of a lessee that cancels a lease and then immediately enters into another lease with the same lessor covering the same property in substance the first lease is not canceled but continues in modified form and any in such a case the cc dom it a 5-plr-120013-97 unrecovered costs of the first lease or costs incurred to cancel the first lease are not currently deductible but rather are costs of continuing the first lease in modified form id slip op pincite the court concluded that the taxpayer's situation was more similar to a modification specifically the court was persuaded by the integrated nature of the agreements and transactions by which the first lease was terminated and the second lease was entered id slip op pincite the court emphasized that the termination of the first lease was expressly conditioned on the taxpayer's initiation of a new lease with the same lessor that the parties to the transaction were identical and that the properties covered by the two leases were similar thus the court reasoned that the charge should not be viewed as an isolated fee for terminating the first lease but is more properly viewed as a cost of entering into a new lease accordingly the court concluded that the taxpayer's obligation to pay the fee was a capital_expenditure amortizable over the new lease_term in the instant case however the cash paid and the stock distributed by taxpayer through depository to the qfs terminating n contracts were more in the nature of deductible termination costs than capital expenditures under sec_263 specifically these amounts were paid to terminate taxpayer's long-term contractual obligations to purchase power from these qfs under the n contracts as a result these payments will reduce future costs to taxpayer by allowing it relief from burdensome and uneconomic power purchase agreements as discussed above amounts paid to terminate burdensome contracts and to reduce or eliminate future costs without more are generally considered ordinary and necessary business_expenses under sec_162 see capitol indemnity ins co f 2d pincite montana power co f_supp pincite stuart co t c memo pincite 1995_1_cb_8 big_number see also rev_rul in addition taxpayer's payments to these qfs do not create or enhance any asset unlike u s bancorp no part of the agreement suggests that taxpayer's compensation to these qfs should be viewed as a cost of entering into new power purchase agreements with these qfs neither taxpayer's payment of cash and stock to qfs holding n contracts nor the termination of such contracts is conditioned upon taxpayer entering any agreement for future purchase of electricity from these qfs furthermore unlike the taxpayers in darlington-hartsville and rodeway inns taxpayer does not obtain any other significant future_benefits by making the termination_payments to the n contract holders other than relief from its uneconomic long-term supply contracts taxpayer's payment does not secure any additional business advantage or right from the terminating qfs while the agreement does not prevent taxpayer and any terminated qf from subsequently entering new power purchase agreements reflecting mutually acceptable terms such future arrangements will be cc dom it a 5-plr-12001 independent from the contract terminations described in the agreement furthermore while the agreement does contemplate the possibility of certain future relationships between taxpayer and the terminated qfs such as the interim marketing relationships such relationships will exist only at the option of the qf and do not provide any significant future benefit to taxpayer accordingly the amount of the consideration delivered by taxpayer to depository for the benefit of the qfs terminating n contracts are not capital expenditures under sec_263 necessary business_expenses under sec_162 rather such amounts are ordinary and in determining the amount of the deduction permitted under sec_162 it is appropriate for taxpayer to take into account both the amount of the cash paid and the fair_market_value of the stock allocated to the qfs terminating n contracts in general the courts and the service have permitted taxpayers to deduct the fair_market_value of stock issued in payment of a business_expense if the payment of cash would have otherwise given rise to a deduction under sec_162 for example the service has held that a corporation may deduct the fair_market_value of its stock either treasury or unissued as a business_expense when distributed as compensation to its employees see revrul_69_75 1969_1_cb_52 revrul_62_217 1962_2_cb_59 modified by revrul_74_503 1974_2_cb_117 stock issued in payment of liabilities other than employee compensation see 73_tc_266 taxpayer's payment of discounted stock as consideration for a loan constituted a capital_expenditure which may be tatably deducted over the life of the loan 42_tc_234 taxpayer may amortize the issuance date fair_market_value of its predecessor's stock paid as organizational_expenses aff'd on other issues 352_f2d_350 9th cir vacated on other issues per curiam 383_us_824 thus in the present case taxpayer may deduct under sec_162 the amount of cash paid as well as the fair_market_value of the shares distributed to the qfs in consideration for the termination of the n contracts in addition the courts have applied this rule to whether taxpayer may deduct the cash and the fair_market_value of stock allocable to qfs terminating n contracts in the taxable_year that the cash was paid and the stock was delivered to depository under sec_461 sec_461 provides generally that the amount of any deduction shall be taken for the taxable_year which is the proper year under the method_of_accounting used in computing taxable_income sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs s13082 cc dom it a 5-plr-12001 sec_461 provides generally that in the case of liabilities other than those described in sec_461 b and c economic_performance occurs at the time determined under the regulations prescribed by the secretary sec_1_461-1 provides generally that under the accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-4 provides that in the case of liabilities described in paragraphs g through of this section economic_performance occurs when and thus to the extent that payment is made to the person to which the liability is owed except as otherwise provided in sec_1_461-4 and sec_1_461-6 economic_performance does not occur as a taxpayer makes payments in connection with such a liability to any other person including a_trust escrow account court-administered fund or any similar arrangement unless the payments constitute payment to the person to which the liability is owed under sec_1_461-4 instead economic_performance occurs as payments are made from that other person or fund to the person to which the liability is owed sec_1_461-4 provides that the term payment has the same meaning as is used when determining whether a taxpayer using the cash receipts and disbursement method_of_accounting has made a payment thus for example payment includes the furnishing of cash or cash equivalents and the netting of offsetting accounts sec_1_461-4 provides that payment to a particular person is accomplished if sec_1_461-4 is satisfied and a cash_basis taxpayer in the position of that person would be treated as having actually or constructively received the amount of the payment as gross_income under the principles of sec_451 to constructive receipt sec_1_451-2 of the regulations provides that income although not actually reduced to a taxpayer's possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions with regard sec_1_461-4 through g set out specific liabilities for which payment is economic_performance in general these liabilities include those arising under a workers compensation act or out of any tort breach of contract or violation of law cc dom it a 5-plr-120013-97 liabilities to pay rebates or refunds liabilities to provide awards prizes or jackpots liabilities arising out of the provision to the taxpayer of insurance warranty or service contracts and liabilities of a taxpayer to pay taxes sec_1_461-4 provides that in the case of a taxpayer's liability for which economic_performance rules are not provided elsewhere in this section or in any other regulation revenue_ruling or revenue_procedure economic_performance occurs as the taxpayer makes payment in satisfaction of the liability to the person to whom the liability is owed taxpayer has requested a ruling that it may deduct the cash and fair_market_value of stock allocable to qfs holding n contracts in the taxable_year that this cash was paid and the stock was delivered to depository under sec_461 thus under this view taxpayer would be entitied to deduct these amounts in its year taxable_year the year that the agreement was consummated and closed this time all the events have occurred that establish the fact of taxpayer's liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability we agree with taxpayer's conclusion taxpayer contends that at under the terms of the agreement on the closing date taxpayer's liability became fixed and the amount of that liability could be determined with reasonable accuracy under sec_1_461-1 in particular on that date all the events have occurred that establish the fact of the liability and taxpayer could precisely determine the amount of the cash paid and the fair_market_value of the stock allocable to the qfs that held n contracts moreover economic_performance occurred when taxpayer paid the cash and delivered the stock certificates to depository specifically taxpayer's liability to compensate the qfs for termination of their power purchase agreements constitutes a liability for which economic_performance rules are not provided elsewhere in sec_1_461-4 of the regulations in any other regulation revenue_ruling or revenue_procedure thus pursuant to sec_1_461-4 economic_performance occurs as taxpayer makes payment in satisfaction of the liability to the person to whom the liability is owed under sec_1_461-4 payment would be accomplished when taxpayer furnishes the cash and stock consideration to the qfs and cash_basis taxpayers in the position of the qfs would be treated as having actually or constructively received the amount of the payment as gross_income under principles of sec_451 generally in determining whether a cash_method taxpayer has receipt of a payment receipt by the taxpayer's agent is considered receipt by the taxpayer 349_f2d_953 3d cir 36_bta_732 aca and nonacq 1938_1_cb_9 affd on other issues 110_f2d_90 3d cir cert_denied cc dom it a 5-plr-120013-97 u s 12_bta_403 acq vih-1 c b strauss v commissioner 2_bta_598 under the terms of the agreement and the deposit agreement depository serves as an agent for the qfs the amounts furnished to depository are held solely for the benefit of and at the direction of the qfs moreover neither the agreement nor the deposit agreement imposes any restrictions limitations or conditions upon the qfs’ rights to immediate access and full use of the cash and stock furnishing of cash and stock to depository constitute payment to the qfs under sec_1_461-4 occurred with respect to taxpayer's liability at this time accordingly for purposes of sec_461 economic_performance has therefore in taxpayer's case the based on the forgoing analysis taxpayer may deduct the cash and the fair_market_value of stock allocable to qfs terminating n contracts in the taxable_year that this cash was paid and the stock was delivered to depository under sec_461 whether under sec_1032 taxpayer shall recognize no gain as a result of the issuance of its own stock in consideration for the termination of its n contracts sec_1032 provides in part that no gain_or_loss shail be recognized to a corporation on the receipt of money or other_property in exchange for stock including treasury_stock of such corporation based on the facts and documentation submitted by taxpayer we conclude that pursuant to sec_1032 taxpayer shall recognize no gain to the extent that taxpayer issues its stock as consideration for the termination of the n contracts x accordingly based on taxpayer's representations and the above analysis we rule as follows taxpayer may deduct under sec_162 the amount of cash paid and the fair_market_value of stock delivered to depository and allocable to qfs holding n contracts in consideration for the termination of such contracts taxpayer may deduct the cash and the fair_market_value of stock allocable to qfs terminating n contracts in the taxable_year that the cash was paid and the stock was delivered to depository under sec_461 pursuant to sec_1032 taxpayer shail recognize no gain to the extent that taxpayer issues its stock as consideration for the termination of the n contracts cc dom it a 5-plr-120013-97 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter should be drawn as to the tax treatment of cash paid and stock delivered to depository and allocated to qfs holding l contracts or m contracts more specifically no opinion is expressed and no inference this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely assistant chief_counsel income_tax accounting by ue hy com j kelly alton senior technician reviewer branch income_tax accounting
